On rehearing,
Spencer, J.
Further consideration induces us to conclude that the judgment below, sustaining defendant’s exception, should be affirmed.
1st. Under the Constitution there can be no doubt that appropriations, to the extent that they are in excess of revenue, are void.
3d. The nullity or caducity, resulting from this excess of appropriations, must fall upon and affect primarily, those which are made for other purposes than the necessary support and carrying on of the government. 28 A. p. 201.
3d. The nullity of such illegal appropriations may be demanded by any one having an interest; but an action for such purpose must be directed against them specifically — to the end that the person in whose favour they have been made, may be heard.
4th. A general allegation that the appropriations of a particular year, exceed the revenues of that year, will not authorize the court to declare any particular appropriation void — especially when the beneficiaries of such appropriations are not parties to the action.
5 th. Plaintiff’s demands are too vague and too general to admit of proof, or to authorize this court to declare which of the appropriations of these several years are unconstitutional.
The petition does not even aver the extent of the alleged excess, or state the gross amount thereof. If the allegations of the petition were proven, we would not know whether to strike off $100,000 or $500,000 from the appropriation bill — nor what particular one we should forbid the payment of. The most that we could decree would be that so much of said appropriations as were in excess of revenue were void, and that the Treasurer must not pay such void appropriations.
Such a decree would be vox et prceterla nihil — leaving the Treasurer and the public as much at sea as ever, and determinative of nothing.

The judgment appealed from is therefore affirmed with cost§.